Citation Nr: 0302254	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
National Guard from September 1964 to March 1965 (first 
period of service) and active duty in the United States Navy 
from June 1965 to January 1968 (second period of service).  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1997, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's claim of entitlement 
to an increased rating for a bilateral hearing loss.  The 
notice of disagreement with that determination was received 
in November 1997.  The statement of the case was issued in 
December 1997, and the veteran's substantive appeal was 
received in January 1998.  

In August 1999, the Board remanded the case to the RO for 
further development.  Following additional development, the 
appeal was returned to the Board in January 2003.  

By a rating action of December 2002, the RO denied service 
connection for depression.  The veteran was notified of that 
determination and of his appellate rights by letter dated 
later that month.  No notice of disagreement is of record. 
Therefore, the Board does not have jurisdiction over that 
issue.  38 U.S.C.A. § 7105 (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In September 1997, audiometric testing showed an average 
41 decibel loss, with a speech recognition score of 80 
percent, in the right ear (level III); and, for the left ear, 
an average 41 decibel loss with a speech recognition score of 
64 percent (level V).  

3.  In July 2000, audiometric testing showed an average 61 
decibel loss, with a speech recognition score of 68 percent, 
in the right ear (level V); and, for the left ear, an average 
64 decibel loss with a speech recognition score of 76 percent 
(level IV).  

4.  In November 2000, audiometric testing revealed an average 
60-decibel loss, with a speech recognition score of 84 
percent, in the right ear (level III); and an average 61-
decibel loss, with a speech recognition score of 80 percent, 
in the left ear (level III).  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII (1998, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

A medical board report prepared during service in October 
1967, indicates that the veteran was admitted to a naval 
hospital with a diagnosis of bilateral sensorineural 
deafness.  It was noted that the veteran sustained a blow to 
the head at age 10, following which he was rendered 
unconscious.  He was asymptomatic until January 1966 when he 
was in the National Guard and he complained of a hearing loss 
of a progressive nature.  It was further noted that the 
veteran had worked as an engineer, and had been exposed to 
loud noise.  Following an audiometric examination, the 
pertinent diagnosis was deafness, perceptive type, bilateral; 
it was determined that the veteran was unfit for duty.  

VA examinations in May and August 1968, show that the veteran 
was found to have bilateral senorineural hearing loss.  

In a rating action in September 1968, the RO granted service 
connection for bilateral hearing loss.  A 10 percent 
disability rating was assigned, effective January 6, 1968.

A VA examination in August 1973 revealed no change in the 
veteran's hearing.  During a VA examination in July 1990, the 
veteran indicated that he needed an upgraded hearing aid.  
The impression was mild to moderate sensorineural loss, 
bilaterally.  A VA audiological evaluation in May 1991 
revealed findings consistent with moderately severe 
sensorineural hearing loss, bilaterally.  

VA treatment records dated from March 1991 to November 1995, 
show that the veteran received clinical evaluation and 
treatment for several disabilities unrelated to his service-
connected bilateral hearing loss.  

In a statement dated in August 1997, Emily G. Johnson, M.A.,  
indicated that the veteran had been afforded an audiological 
evaluation that month, at which time he reported decreased 
hearing.  It was noted that audiometric test results 
reflected a bilateral severe sensorineural hearing loss; 
speech reception was in agreement with the puretones at 65db, 
bilaterally.  Speech discrimination ability was "fair" at 
80 percent for the left ear and 72 percent for the right.  
The examiner explained that the veteran's hearing loss 
created problems with loudness, but also problems with 
understanding speech even when amplification was provided.  

Also submitted in support of the claim was a statement from 
the veteran's roommate, dated in July 1997, attesting to the 
fact that the veteran had difficulty hearing.  She noted that 
the veteran had to play the television so loud that she was 
becoming hard of hearing.  She also reported that doctors had 
indicated that the veteran had 60 percent hearing loss.  The 
roommate recalled that sometimes the veteran had to look 
directly at a person in order to read their lips and 
understand the conversation.  She opined that the veteran's 
hearing loss was severe and caused great difficulty with 
conversations.  

VA progress notes dated from February 1996 to August 1997, 
show that the veteran received clinical evaluation and 
treatment for several disabilities unrelated to his service-
connected bilateral hearing loss.  

On the authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
65
60
60
LEFT

60
65
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 in the left ear.  

On the authorized audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
60
60
60
LEFT

65
60
65
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 76 in the left ear.  The 
pertinent diagnosis was moderate sensorineural hearing loss 
at 500 Hertz, with a moderately severe sensorineural hearing 
loss at 1000 to 4000 Hertz, bilaterally.  

On the authorized audiological evaluation in November 2000, 
the veteran indicated that his greatest difficulty was 
understanding conversations.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
60
55
60
LEFT

60
60
65
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  The 
pertinent diagnosis was moderate to moderately severe 
sensorineural hearing loss in both ears.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the December 1997 statement of the case, the 
August 1999 Board remand, the December 2000 supplemental 
statement of the case, and the July 2002 supplemental 
statement of the case, provided to both the veteran and his 
representative notified them of the evidence necessary to 
substantiate the claim.  Additionally, in letters dated in 
March and August 2002, the veteran was advised of the 
evidence that would substantiate his claim, and of what 
evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West 2002) has been fulfilled as 
all the evidence and records identified by the veteran as 
plausibly relevant to his pending claim has been collected 
for review.  The veteran has also been afforded 
contemporaneous examinations, the reports of which contain 
all findings needed to evaluate the disability.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The Board is satisfied 
that the veteran has been adequately assisted in the 
development of his claim and that there are no outstanding 
pertinent records, which the RO has not obtained or attempted 
to obtain.  

Accordingly, the Board finds that no further assistance to 
the veteran would have no reasonable probability of 
substantiating the claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

III.  Legal analysis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt will be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The VA 
Schedule for Rating Disabilities provides that audiometric 
test results be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has considered the veteran's claim for a 
higher initial rating for bilateral hearing loss disability 
under both the former and the revised criteria. The Board 
will do likewise.  

Applying both the old versions of 38 C.F.R. § 4.85 to the 
September 1997 VA audiological examination, the veteran was 
properly evaluated as 10 percent disabling.  Based on a 80 
percent speech recognition score and a 41-decibel average 
puretone threshold in the right ear, Table VI indicates a 
designation of Level III.  Based on a 64 percent speech 
recognition score and a 41-decibel average puretone threshold 
in the left ear, Table VI indicates a designation of Level V.  
When applied to Table VII, the numeric designations of "III" 
for the right ear and "V" for the left translates to a 10 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Analyzing the results of the July 2000 VA audiological 
examination, the veteran was properly evaluated as 10 percent 
disabled.  Based on a 68 percent speech recognition score and 
a 61db average puretone threshold in the right ear, Table VI 
provides a designation of Level V hearing loss.  Based on a 
76 percent speech recognition score and a 64-decibel average 
puretone threshold in the left ear, Table VI indicates a 
designation of Level IV hearing loss.  When applied to Table 
VII, the numeric designations of "V" for the right ear and 
"IV" for the left translates to a 10 percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran's most recent VA examination, dated in November 
2000, shows a right ear puretone decibel loss of 60 with 
speech recognition of 84 percent. This corresponds to a 
numeric designation of "III" under the old criteria.  38 
C.F.R. § 4.87, Table VI (2002).  He has a left ear average 
puretone decibel loss of 61 with speech recognition of 84 
percent.  This also corresponds to a numeric designation of 
"III" under the old criteria.  Id. These combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2002).  

However, the new provisions of 38 C.F.R. § 4.86 provide that 
an individual who manifests puretone thresholds of 55 
decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 hertz) will be given a numeric 
designation from either Table VI or VIa, whichever results in 
the higher number.  Id.  In this case, the veteran manifests 
puretone thresholds of 55 decibels or greater in both ears in 
the specified frequencies.  Although his numeric designation 
under Table VI has not changed, he is now entitled to numeric 
designations of "IV" in both ears under Table VIA.  Under the 
more favorable new criteria, these numeric designations 
correspond with a rating of 10 percent pursuant to Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2002).  

In light of the foregoing, regardless of whether the 
veteran's audiological evaluation results are considered 
under the former or the revised criteria, there is no basis 
for assignment of a rating in excess of 10 percent for the 
veteran's bilateral hearing loss.  

There is no evidence, and there have been no contentions that 
the veteran's hearing loss results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
alleged to cause marked interfere with employment (i.e., 
beyond that contemplated in the assigned ratings).  Moreover, 
the condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Based on the foregoing, the claim for a higher evaluation for 
a bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

